Citation Nr: 1422426	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-29 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation (rating) for multiple basal cell carcinomas with residual scars.

2.  Entitlement to an initial compensable disability evaluation (rating) for actinic keratosis (originally of the left hand).  

3.  Entitlement to an initial disability evaluation (rating) in excess of 10 percent for recurrent left shoulder strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1976 to July 2009. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Roanoke, Virginia, Regional Office and a May 2011 rating decision of the Columbia, South Carolina, Regional Office (RO).  In its January 2010 rating decision, the RO, in pertinent part, granted service connection for multiple basal cell carcinomas with residual scars, and granted service connection for actinic keratosis on the left hand, assigning noncompensable disability ratings to each disability, effective August 2, 2009.  

The January 2010 rating decision also denied service connection for left shoulder strain.  In January 2010, the Veteran entered a notice of disagreement as to each issue in the January 2010 rating decision.  In the May 2011 rating decision on appeal, the RO, in pertinent part, granted service connection for left shoulder strain, assigning a 10 percent disability evaluation, effective August 2, 2009.  


FINDINGS OF FACT

1.  For the entire initial rating period, there are no residual scars (related to multiple basal cell carcinomas) that are associated with tissue damage, cover an area exceeding 39 square (sq.) centimeters (cm), are unstable, are painful on examination, or are characteristic of disfigurement.

2.  For the entire initial rating period, actinic keratosis did not affect at least five percent of exposed areas or five percent of the entire body, and did not require more than topical therapy during any 12-month period.

3.  For the initial rating period prior to April 19, 2011, the service-connected left shoulder disability was not manifested by range of motion that more nearly approximated limitation of motion at shoulder level.

4.  For the initial rating period from April 19, 2011, the service-connected left shoulder disability more nearly approximated limitation of motion of the left arm at the shoulder level.

5.  For the entire initial rating period, the service-connected left shoulder disability did not manifest nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for multiple basal cell carcinomas with residual scars have not been met for any period.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.31, 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7816, 7817 (2013).  

2.  The criteria for an initial compensable evaluation for actinic keratosis have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.31, 4.118, Diagnostic Codes 7806, 7816, 7817, 7824 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, for the initial rating period from April 19, 2011, the criteria for an increased rating of 20 percent, but no higher, for a left shoulder disability, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, Plate I, 4.71a, Diagnostic Codes 5201, 5203 (2013).

4.  For the initial rating period prior to April 19, 2011, the criteria for an initial disability evaluation for left shoulder strain in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, Plate I, 4.71a, Diagnostic Codes 5201, 5203 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In an August 2009 letter, the RO provided pre-adjudication notice to the Veteran regarding the information and evidence necessary to substantiate the initial claim for service connection, what information and evidence he was to provide, and what information and evidence VA would attempt to obtain on his behalf.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, all of which satisfied Dingess notice requirements.

Concerning an appeal for a higher initial rating, because the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit and the Court have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

VA's duty to assist has also been met.  The Veteran has been afforded VA examinations in September 2009, April 2011, and January 2012, to evaluate the service-connected disabilities.  The Board finds that these examinations are adequate for rating purposes because each was performed by a medical professional, was based on the Veteran's history and symptomatology, and was based on a thorough examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran also submitted private treatment records dated in February and September 2011 showing assessment and examination of the skin.

In the August 2011 and June 2012 statements in lieu of VA Form 646, the Veteran's representative wrote that the Veteran's skin disorders have worsened and that the current noncompensable evaluations do not accurately compensate the Veteran for the true severity of the skin disorders.  The representative's statement, however, is without a time reference, and does not describe any additional symptoms or functional impairment related to the Veteran's skin disabilities that were not previously considered and accounted for in the April 2011 VA medical examination and that are now present.  The representative has not alleged worsening since the last VA examination.  In addition, there is private medical evidence dated in September 2011 that reflects on the skin disorders.  The Board finds that the representative's general statements of worsening do not warrant another VA medical examination, as the representative's statements do not actually assert worsening since the last VA examination.  Moreover, neither the Veteran nor the evidence of record suggests worsening since the last VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

The claims file and the Veteran's Virtual VA folder appear to contain all available evidence pertinent to the claim.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the claim and the record contains sufficient evidence to make a decision on the claim.  The relevant evidence consists of service treatment records, available post-service treatment records, including VA examination reports, and private treatment records.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran has challenged the initial disability ratings assigned to the 
service-connected disabilities by seeking appellate review.  Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (noting the distinction between claims stemming from an original rating versus increased rating).  The Board finds that symptoms and impairment related to multiple basal cell carcinomas with residual scars, actinic keratosis, and a left shoulder disability have not changed in severity over the course of the appeal to warrant a staged rating.  Id. at 126. 

For disabilities evaluated based on limitation of motion, VA must consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to deformity or pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors concerning joint disability.  38 C.F.R. § 4.45. 

With any form of arthritis, painful motion is an important factor of disability; therefore, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Applicable Diagnostic Codes

Under Diagnostic Code 7800, a 10 percent rating is assigned for a scar of the head, face, or neck, with one characteristic of disfigurement.  A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips; or two or three of the aforementioned characteristics of disfigurement.  A 50 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or paired sets of features, or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features or paired sets of features, or; with six or more characteristics of disfigurement.  Note (1) indicates that the 8 characteristics of disfigurement for the purposes of evaluation under § 4.118 are: scar of 5 inches (in.) or more (13 or more cm) in length; scar at least 1/4 in. (0.6 cm) wide at its widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 sq. in. 
(39 sq. cm); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 sq. in. (39 sq. cm); underlying soft tissue missing in an area exceeding 6 sq. in. (39 sq. cm); and skin indurated and inflexible in an area exceeding 6 sq. in. (39 sq. cm).  38 C.F.R. § 4.118.

Under Diagnostic Code 7801, a 10 percent evaluation is warranted when a scar, not on the head, face, or neck, is deep and nonlinear and is at least 39 sq. cm.  A 20 percent rating is warranted under Diagnostic Code 7801 for scars that are deep and nonlinear and is at least 77 sq.cm.  A 30 percent evaluation is assigned for a scar that is deep, nonlinear, and at least 465 sq.cm.  The highest 40 percent evaluation is assigned for a scar that is deep, nonlinear, and at least 929 sq.cm.  38 C.F.R. 
§ 4.118.  Note (1) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  

Under Diagnostic Code 7802, a maximum rating of 10 percent is assigned when a scar, not of the head, face, or neck, is superficial and nonlinear and is at least 929 sq. cm.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  

Diagnostic Code 7804 prescribes that a 10 percent rating is warranted for one or two scars that are unstable or painful.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  
38 C.F.R. § 4.118.

Under Diagnostic Code 7806 for dermatitis or eczema, a noncompensable disability rating is warranted if less than five percent of the entire body or less than five percent of exposed areas are affected, and; no more than topical therapy was required during the past twelve-month period.  A 10 percent rating is warranted if at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period.  A 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or; that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  A maximum rating of 60 percent is warranted when the skin disability covers an area of more than 40 percent of the entire body or when more than 40 percent of exposed areas is affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period.  38 C.F.R. § 4.118.

Under Diagnostic Code 7816 for psoriasis, a noncompensable rating is assigned if less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected and no more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body is affected; at least 5 percent, but less than 20 percent, of the exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the 12-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected or systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during a 12-month period.  If more than 40 percent of the entire body or more than 40 percent of exposed areas are affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during a 12-month period, a 60 percent rating is warranted.  38 C.F.R. § 4.118.

Additionally, a disability under Diagnostic Code 7816 may be rated as scars (Diagnostic Codes 7801, 7802, 7804, or 7805) depending upon the predominant disability.

Under Diagnostic Code 7817 for exfoliative dermatitis, a noncompensable rating is warranted for any extent of involvement of the skin that requires no more than the use of topical therapy during the past 12 months.  A 10 percent rating is warranted where there is any extent of involvement of the skin; and systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for any extent of involvement of the skin; and systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned where there is generalized involvement of the skin without systemic manifestations; and constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy required during the past 12-month period.  A 100 percent rating is assigned where there is generalized involvement of the skin with systemic manifestations such as fever, weight loss, and hypoproteinemia; and constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy required during the past 12-month period.

Under Diagnostic Code 7824 for diseases of keratization, a noncompensable disability rating is warranted if no more than topical therapy was required during the past 12-month period.  A 10 percent rating requires localized or episodic cutaneous involvement and intermittent systemic medication, such as immunosuppressive retinoids were required for less than six weeks during the past 12-month period.  A 30 percent rating requires either generalized cutaneous involvement or systemic manifestations, and; the requirement for intermittent systemic medication, such as immunosuppressive retinoids, for a total duration of six weeks or more, but not constantly, during the past twelve -month period.  The maximum potential rating, 60 percent, requires a showing of either generalized cutaneous involvement or systemic manifestations, and constant or near-constant systemic medication, such as immunosuppressive retinoids, during the past 
twelve-month period.  38 C.F.R. § 4.118.


Initial Rating for Multiple Basal Cell Carcinomas with Residual Scars

In a January 2010 rating decision, the RO granted service connection for multiple basal cell carcinomas with residual scars and assigned a noncompensable 
(0 percent) disability evaluation under Diagnostic Code 7800, effective August 2, 2009.  A September 2011 private dermatological report and a January 2012 VA examination report indicate that the Veteran's residual scars are present on his face and head, right calf, left shin, left chest, back, and left shoulder; therefore, the Board will also evaluate the Veteran's residual scars under Diagnostic Codes 7801, 7802, 7804, 7816, and 7817.  38 C.F.R. § 4.118.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that manifestations of the Veteran's residual scars more closely approximate the schedular criteria for a compensable rating under Diagnostic Codes 7800, 7801, 7802, 7804, 7816, or 7817, at any time.  In September 2009, the Veteran was diagnosed with basal cell carcinoma of the right leg and face.  A February 2011 private dermatological report reveals the Veteran presented symptoms related to a history of basal cell carcinoma of verrucous, erythematous, plaque of the apex of the scalp; scaly and erythematous patches on right nose; firm, dimply lesion on thigh; scattered macular lesions on leg, back, right buttock; scaling skin on the right ear; itchy facial lesion; and pigment diffusion on the left upper chest lesion, .6 cm.  

In an April 2011 VA examination report, the VA examiner noted that the Veteran's scars have "healed well" and that the Veteran had no complaints associated with the scars.  On examination, the scar on the left chest was 4.5 by 1 cm, linear, and barely visible.  The right-cheek scar was 4 by .01 cm, of normal color, barely visible, and not disturbing to facial symmetry.  The left shin scar measured at 6 by 1 cm and the right calf at 4.5 by 1.5 cm, both hyper-pigmented and linear.  The VA examiner noted no adherence to underlying tissue, inflammation, inflexibility, or induration.

Private dermatological reports in February 2011 and September 2011 reveal sebaceous hyperplasia on both cheeks; 2 millimeter (.2 cm) papule on the left nose; evenly pigmented macules on back; itchy left hand lesion; left nose lesion, not healing; erythematous patches on head, face, and left hand ; inflamed back lesion; papular facial lesions on both cheeks; plaque of the back lesion; and verrucous back lesion.

A January 2012 VA examination report reveals that the Veteran had an elliptical, flat, hypo-pigmented left-shoulder scar, measured at 3 by 1 cm; a linear, flat, hyper-pigmented right-calf scar, measured at 4 by .03 cm; a linear, flat, hypo-pigmented left-shin scar, measured at 5.5 by .04 cm; a linear, flat, barely visible, hypo-pigmented left-chest scar, measured at 4 by .02 cm; and a fine, linear, barely visible right-cheek scar, measured at 1.5 by .01 cm.  The January 2012 VA examiner noted that none of the residual scars are disfiguring, unstable, painful, or have characteristics of breakdown.

Accordingly, a compensable disability evaluation is not warranted under Diagnostic Code 7800 as no residual scar of the head, face, or neck, presented any of the aforementioned Diagnostic 7800 characteristics of disfigurement.  No residual scar of the head, face, or neck, was at least 1/4 in. (0.6 cm) wide at its widest part or presented symptoms of abnormal skin texture (e.g., irregular, atrophic, shiny, scaly) in an area exceeding 6 sq. in. (39 sq. cm).  See 38 C.F.R. § 4.118, Diagnostic Code 7800.  A compensable disability evaluation is not warranted under Diagnostic Codes 7801 or 7802 because none of the Veteran's residual scars were at least 
39 sq. cm in size or associated with underlying soft tissue damage.  

As to Diagnostic Code 7804, the Veteran's representative has asserted that the Veteran's residual scars are painful during flare-ups; however, the Veteran has not made this assertion and the Veteran's representative does not indicate that the Veteran has done so.  Notwithstanding this assertion, upon examination in April 2011, the VA examiner specifically noted that the Veteran had no complaints from the "well healed" residual scars and the January 2012 VA examiner similarly noted that none of the Veteran's residuals scars were painful.  Moreover, neither the February 2011 nor the September 2011 private dermatological reports indicate painful scars.  Based on this evidence, and despite the representative's assertion of pain associated with the residual scars, the more specific and more probative medical evidence shows mostly asymptomatic and non-tender scars.  There are no contrary findings contained in the treatment records or private dermatological reports, i.e., there are no complaints or findings of tender or painful scars noted during treatment.  

Furthermore, on the September 2011 private dermatological report, inflammation of the back lesion was selected from the list of symptoms, whereas pain, a separate symptom available to select on the symptom list, was not indicated.  Moreover, on the February 2012 VA Form 9, the Veteran reported pain associated with left shoulder strain, but no complaints related to scars.  As such, the record is conspicuously silent for any mention of pain related to scars.  The Board finds that if the Veteran had, in fact, been suffering from pain related to scars, it is highly likely he would have mentioned it at some time during post-service VA treatment.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder); Buczynski v. Shinseki, 
24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803 (7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  Cf. AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  For these reasons, the Board finds the specific findings of the VA medical examiners and private dermatologist to be more credible, and affords them greater probative value than the representative's unsupported assertion of painful scars during flare-ups; therefore, the assignment of a 10 percent under Diagnostic Code 7804 for painful scarring is not warranted for any period.  38 C.F.R. §§ 4.3, 4.7.

After a review of all the evidence, lay and medical, the Board finds that the criteria for a compensable rating under Diagnostic Codes 7816 and 7817 have not been met or more nearly approximated for any period.  The evidence of record does not show that at least five percent of exposed areas or at least five percent of the entire body are affected, or that systemic therapy such as corticosteroids or other immunosuppressive drugs, PUVA, UVB, or electron beam therapy treatments were required for any period.  38 C.F.R. § 4.118.

Initial Rating for Actinic Keratosis

In a January 2010 rating decision, the RO granted service connection for actinic keratosis and assigned a noncompensable (0 percent) disability evaluation under Diagnostic Code 7824, effective August 2, 2009.  In the May 2011 substantive appeal, the Veteran contends a compensable disability evaluation is warranted because he has "crusting and scarring on both hands."  

The Board must consider all potentially-applicable diagnostic codes, whether or not raised by a claimant.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  In this case, because there is no diagnostic code that specifically addresses actinic keratosis, the Veteran's disability has been evaluated by analogy to Diagnostic Codes 7806 (dermatitis), 7816 (psoriasis), 7817 (exfoliative dermatitis), and 7824 (diseases of keratinization).  38 C.F.R. §§ 4.20, 4.118.  

A September 2009 VA examination (QTC) report reveals that the Veteran was diagnosed with actinic keratosis of the left hand, covering .2 percent of the exposed area and .02 percent of the entire body.  The VA examiner noted that the Veteran's skin lesions are not associated with systemic disease.  

An April 2011 VA examination report indicates that the Veteran's actinic keratosis was predominantly present on his hands and forearms, involving one percent of the exposed skin and less than one percent of the entire body.  The April 2011 VA examiner advanced a diagnosis of residual scars status post liquid nitrogen treatment for actinic keratosis of both hands.  Given the VA examiner's findings, specifically the anatomical proximity of the actinic keratosis on the Veteran's body, the Veteran's service-connected disability includes both hands and forearms.  

In a February 2011 private dermatological report, the dermatologist noted as symptoms of the dorsal hands scaling, erythematous, popular, and scaly.  In a September 2011 private dermatological report, the dermatologist noted as symptoms of the left dorsal hand itching, erythematous, hyperkeratotic, plaque, and verrucous.

After a review of all the evidence, lay and medical, the Board finds that the criteria for a compensable rating under Diagnostic Codes 7806, 7816, 7817, and 7824 have not been met or more nearly approximated for any period.  The evidence of record does not show that at least five percent of exposed areas or at least five percent of the entire body are affected, or that systemic therapy such as corticosteroids or other immunosuppressive drugs, PUVA, UVB, or electron beam therapy treatments were required for any period.  38 C.F.R. § 4.118.  The evidence of record also does not show cutaneous involvement or intermittent systemic medication, such as immunosuppressive retinoids.  38 C.F.R. § 4.118, Diagnostic Code 7824.  A September 2009 VA examination (QTC) report indicates that the Veteran's skin lesions are not associated with systemic disease.  

In the December 2013 Appellant's Brief, the Veteran's representative asserted that the Veteran's flare-ups "account for most if not all of the criteria presented by VA but for the retinoid use."  The Board has considered this assertion and concludes that, in the absence of medical evidence showing that the Veteran has been prescribed immunosuppressive retinoids, a noncompensable rating is warranted.  Notably, a June 2010 VA dermatological treatment record indicates that the Veteran has been prescribed selenium sulfide 2.5%, a topical lotion, which is not a corticosteroid or other immunosuppressive drug.

The Board has considered other diagnostic codes pertaining to the skin and concludes that no other diagnostic code provides a basis to assign a compensable rating for actinic keratosis at any time during the rating period.  

Initial Rating for Left Shoulder Disability

For the entire initial rating period, the Veteran's left shoulder disability, diagnosed as left shoulder strain, has been evaluated at 10 percent disabling, effective August 2, 2009, under Diagnostic Code 5203.  In the February 2012 substantive appeal, the Veteran contended that a 30 percent disability evaluation is warranted because he has limited motion in his left shoulder due to recurrent, throbbing pain.  

The Veteran's dominant arm is his left arm, as determined by the April 2011 VA examiner; therefore, the service-connected left shoulder is the major appendage.

Diagnostic Code 5201 assigns a 20 percent evaluation for limitation of motion of the major or minor arm to shoulder level, a 30 percent evaluation for limitation of the major or minor arm midway between the side and shoulder level, and a maximum 40 percent evaluation for limitation of the major arm to 25 degrees to the side.  38 C.F.R. § 4.71a, § 4.71, Plate I.

Rating Prior to April 19, 2011

After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period prior to April 19, 2011, the criteria for an initial disability evaluation for left shoulder strain in excess of 10 percent has not been met or more nearly approximated.  Service treatment records show the Veteran was diagnosed with grade 1 AC sprain and X-ray findings revealed left AC joint widening to 3 to 4 mm.  On examination in September 2009, the VA examiner noted that X-ray findings were within normal limits.  A September 2009 VA examination (QTC) shows the left shoulder range of motion as 180 degrees flexion, 180 degrees abduction, and 90 degrees external and internal rotation.  The 2009 VA examination revealed no ankylosis.  

The Board has considered application of 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, supra, for the initial rating period prior to April 19, 2011, in reaching its finding that the left shoulder does not have limitation of motion that more nearly approximates a 10 percent disability rating.  The September 2009 VA examination contains reports that the Veteran experienced pain and lack of endurance.  The Veteran clarified that he has experienced occasional, spontaneous flare-ups of pain which are precipitated by physical activity, but that the flare-ups do not cause any overall functional impairment.  The Board finds that such flare-ups of pain do not provide for a higher disability rating than 10 percent.  Indeed, the DeLuca factors go to additional loss of function caused by limitation of motion due to pain.  Upon examination, the September 2009 VA examiner indicated no additional limitation by pain, fatigue, weakness, lack of endurance or incoordination, after repetitive use.  Even considering the Veteran's reported left shoulder soreness, pain, and occasional flare-ups, the degree of impairment would not warrant a disability evaluation in excess of 10 percent.  For these reasons, the Board finds that, for the initial rating period prior to April 19, 2011, the left arm did not more nearly approximate limitation of motion at the shoulder level to warrant an evaluation in excess of 10 percent.  38 C.F.R. §§ 4.3, 4.7. 

Rating Period from April 19, 2011

The Board finds that, with considerations of additional limitation of motion and function during flare-ups, there is a progressive worsening of the left shoulder disability that more nearly approximates the criteria for the next higher 20 percent rating, but no higher than 20 percent, for the initial rating period from April 19, 2011, under Diagnostic Code 5201 for limitation of motion of the left arm.  
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a.  An April 2011 VA examination report reveals the left shoulder range of motion as 110 degrees flexion, 110 degrees abduction, 90 degrees internal rotation, and 40 degrees external rotation, with pain.  The April 2011 VA examiner advanced a diagnosis of chronic left shoulder strain.

At the April 2011 VA examination, the Veteran reported that he experiences soreness in his left shoulder, which limits lifting and raising of the arm.  In the February 2012 substantive appeal, the Veteran stated he experiences throbbing pain in his left shoulder, keeping him awake at night, and that the left arm is very stiff in the morning.  The Veteran's representative has stated it is the Veteran's position that lifting his left shoulder to his side almost "incapacitates" him.  The Veteran has also reported that he experiences flare-ups, precipitated by physical activity, as often as twice a month.  The Veteran is competent to describe pain, soreness, and flare-ups in the left shoulder, and the shoulder limitations due to such.  

The Board finds that the Veteran's reports are credible and has considered the Veteran's lay statements in rating his left shoulder disability, including consideration of lay reports of additional limited motion less than 110 degrees due to such factors of tenderness, pain, and during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-07.  The grant of an increased 20 percent disability rating for the initial rating period from April 19, 2011 is based upon limitation of motion that more nearly approximates limitation of motion at shoulder level, which accounts for pain and functional use of the left shoulder as reported by the Veteran to more nearly approximate the 20 percent criteria.  The clinical measures of range of motion show that the left shoulder range of motion is 110 degrees (slightly above shoulder level), with pain.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  It is only with the consideration of 38 C.F.R. §§ 4.40, 4.45, 4.59 and the Deluca factors that show some additional limitation of motion due to these factors and during flare-ups that show the limitation of motion more nearly approximates limitation of motion at the shoulder level.  

For the initial rating period from April 19, 2011, the Veteran's left shoulder disability was manifested by range of motion that more nearly approximates limitation of motion at shoulder level, which more nearly approximates the criteria for a 20 percent disability rating under DC 5201.  For these reasons, and resolving reasonable doubt in the Veteran's favor, for the initial rating period from April 19, 2011, the criteria for an increased rating of 20 percent, but no higher, for a left shoulder disability, have been more nearly approximated.  

A 30 percent evaluation is not warranted, however, because, even considering the additional limitation of motion and function of the left arm due to factors of stiffness, pain, and during flare-ups, the left arm did not nearly approximate limitation of motion midway between the side and shoulder level at any time, even with consideration of 38 C.F.R. §§ 4.40, 4.45, 4.59 and the DeLuca factors.  
38 C.F.R. § 4.71a.  Even with consideration of some additional limitation of motion due to the Veteran's reports of left shoulder pain, the ranges of motion do not nearly approximate limitation of motion of the left arm midway between the side and shoulder level, which is required for the 30 percent rating.  The specific clinical measures of ranges of motion, including the VA examiner's findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain; therefore, a disability rating in excess of 20 percent is not warranted for the period from April 19, 2011.  38 C.F.R. §§ 4.3, 4.7, 4.71a. 

Diagnostic Code 5203 contemplates impairment of the clavicle or scapula.  A 10 percent rating is assigned for malunion of the clavicle or scapula, or nonunion of the clavicle or scapula without loose movement.  A maximum 20 percent evaluation is assigned for nonunion of the clavicle or scapula with loose movement, or for dislocation of the clavicle or scapula.  38 C.F.R. § 4.71a.  

The Board further finds that an evaluation in excess of 10 percent is not warranted for any period under Diagnostic Code 5203 for malunion, or nonunion of the clavicle or scapula without loose movement of the left shoulder.  The record does not reflect evidence of nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula at any time during the rating period.  38 C.F.R. § 4.71a.  Service treatment records show the Veteran was diagnosed with grade 1 AC sprain and X-ray findings revealed left AC joint widening to 3 to 4 mm.  On examination in September 2009, the examiner noted that X-ray findings were within normal limits.  At the September 2009 examination, the Veteran reported that he had not had any joint replacement and that he does not experience any overall functional impairment from his left shoulder disability.  At an April 2011 VA examination, the VA examiner noted no deformity of the left shoulder and advanced a diagnosis of left shoulder strain.  For these reasons, the Board finds that an evaluation in excess of 10 percent is not warranted under Diagnostic Code 5203 for any period.  See 38 C.F.R. §§ 4.3, 4.7, 4.71a.

The Board finds no basis to alternatively consider the criteria of Diagnostic Code 5200 (ankylosis of scapulohumeral articulation) or Diagnostic Code 5202 (other impairment of the humerus).  VA examinations show that the Veteran has had measurable range of motion in the left arm throughout the appeals period, and VA X-rays show that the left shoulder is normal.

Extraschedular Consideration

The Board has further considered whether the increased rating claim warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment not already contemplated by the currently assigned schedular rating criteria.  The schedular rating criteria provided in Diagnostic Codes 7800, 7801, 7802, 7804, 7806, 7816, 7817, and 7824, reasonably encompass the Veteran's skin disorders, which, as the medical evidence reflects, are largely asymptomatic.  

The schedular rating criteria provided in Diagnostic Codes 5201 and 5203 specifically provide for disability ratings based on limitation of motion of the affected joints and impairment of the clavicle and scapula.  See 38 C.F.R. §§ 4.21, 4.40, 4.45.  The Veteran's left shoulder disability has been manifested by at least 110 degrees flexion and 110 degrees abduction, but not nonunion of the clavicle or scapula with loose movement, or dislocation of the clavicle or scapula.  Therefore, the Board finds that manifestations of the Veteran's left shoulder disability is fully 

contemplated in the currently assigned 20 percent rating from April 19, 2011.  In 
the absence of exceptional factors associated with the Veteran's service-connected disabilities, the Board finds that no referral for extraschedular consideration is required.  38 C.F.R. § 3.321(b)(1).


ORDER

An initial compensable disability rating for multiple basal cell carcinomas with residual scars is denied.

An initial compensable disability rating for actinic keratosis is denied.

An initial disability rating left shoulder strain, in excess of 10 percent for the period prior to April 19, 2011, is denied; an initial rating of 20 percent, for the period from April 19, 2011, is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


